 Case 2:21-cv-03148-DMG-PLA Document 11 Filed 04/22/21 Page 1 of 26 Page ID #:145



                                                                 JS-6
 1   Anthony M. Barnes (SBN 199048)
 2   amb@atalawgroup.com
     AQUA TERRA AERIS LAW GROUP
 3   4030 Martin Luther King Jr. Way
 4   Oakland, CA 94609
     Telephone: (415) 326-3173
 5
 6   Kelly Clark (Bar No. 312251)
     Email: kelly@losangeleswaterkeeper.org
 7   LOS ANGELES WATERKEEPER
 8   120 Broadway, Suite 105
     Santa Monica, CA 90401
 9   Tel: (310) 394-6162
10
     Attorneys for Plaintiff
11   Los Angeles Waterkeeper
12
     David B. Sadwick (Bar No. 126268)
13
     Email: dsadwick@ttsmlaw.com
14   TATRO TEKOSKY SADWICK LLP
     333 S. Grand Avenue, 42 Floor
15
     Los Angeles, CA 90071
16
     Attorneys for Defendant
17
     Johnson & Johnson Consumer Inc.
18
                             UNITED STATES DISTRICT COURT
19
                            CENTRAL DISTRICT OF CALIFORNIA
20
     LOS ANGELES WATERKEEPER, A               Case No. CV 21-3148-DMG PLAx)
21
     California non-profit corporation,
22                                             CONSENT DECREE [9]
                      Plaintiff,
23
           vs.
24
     JOHNSON & JOHNSON CONSUMER                (Federal Water Pollution Control Act,
25
     INC., a New Jersey corporation,           33 U.S.C. §§ 1251 et seq.)
26
27                    Defendant.

28

     Consent Decree                                                     Civil Case No.
 Case 2:21-cv-03148-DMG-PLA Document 11 Filed 04/22/21 Page 2 of 26 Page ID #:146




 1                                     CONSENT DECREE
 2         The following Consent Decree is between Los Angeles Waterkeeper
 3   (“Waterkeeper”) and Johnson & Johnson Consumer Inc. (“JJCI”). Waterkeeper and JJCI
 4   are each hereinafter referred to as an individual “Settling Party” and collectively as the
 5   “Settling Parties.”
 6          WHEREAS, Waterkeeper is a 501(c)(3) non-profit public benefit corporation
 7   organized under the laws of the State of California, with its main office in Santa Monica,
 8   California;
 9         WHEREAS, Waterkeeper is dedicated to the preservation, protection, and defense
10   of the rivers, creeks, and coastal waters of Los Angeles County from all sources of
11   pollution and degradation;
12          WHEREAS, JJCI is the owner and operator of a consumer product manufacturing
13   facility located at 5755 W. 96th Street, Los Angeles, CA 90045 (mailing address 5760 W.
14   96th Street, Los Angeles, California 90045), hereinafter referred to by the Settling Parties
15   as the “Facility”;
16          WHEREAS, manufacturing activities at the Facility are included in one or more
17   of the following SIC codes: 2841 (Soaps and other detergents, except specialty cleaners);
18   2844 (Perfumes, cosmetics, and other toilet preparations); and 2834 (Pharmaceutical
19   Preparations) with the Waste Discharge Identification (“WDID”) number of 4
20   19I010364; as of the Effective Date of this Consent Decree, as defined below, industrial
21   activities occurring at the Facility include product compounding, manufacturing, filling,
22   operation of tank farms, truck loading and unloading, and wastewater treatment, among
23   other industrial processes.
24         WHEREAS, Waterkeeper’s members live and/or recreate in and around waters
25   which Waterkeeper alleges receive storm water from the Facility to the Los Angeles
26   County municipal storm sewer system, and into waters of the United States, including the
27   Dominguez Channel and the Dominguez Channel Estuary (collectively, the “Receiving
28

     Consent Decree                          2                                     Civil Case No.
                                                                     2:21-cv-03148-DMG-PLA
 Case 2:21-cv-03148-DMG-PLA Document 11 Filed 04/22/21 Page 3 of 26 Page ID #:147




 1   Waters”), and Waterkeeper contends that storm water discharges from the Facility are
 2   regulated by the Clean Water Act, Sections 301(a) and 402, 33 U.S.C. §§ 1311(a), 1342;
 3              WHEREAS, storm water and non-storm water discharges from the Facility are
 4   regulated by the National Pollutant Discharge Elimination System (“NPDES”) General
 5   Permit No. CAS000001 [State Water Resources Control Board] Water Quality Order No.
 6   92-12-DWQ, as amended by Order No. 97-03-DWQ, as superseded by Order No. 2014-
 7   0057-DWQ and amended by Order No. 2015-0122 –DWQ (“Storm Water Permit”) and
 8   the Federal Water Pollution Control Act, 33 U.S.C. §§ 1251 et seq. (“Clean Water Act”
 9   or “CWA”), Sections 301(a) and 402, 33 U.S.C. §§ 1311(a), 1342;
10              WHEREAS, the Storm Water Permit includes the following requirements for all
11   permittees, including JJCI, summarized as follows: (1) develop and implement a
12   stormwater pollution prevention plan (“SWPPP”), (2) control pollutant discharges using,
13   as appropriate, best available technology economically achievable (“BAT”) or best
14   conventional pollutant control technology (“BCT”) to prevent or reduce pollutants, (3)
15   implement BAT and BCT through the development and application of Best Management
16   Practices (“BMPs”), which must be included and updated in the SWPPP, and, (4) when
17   necessary, implement additional BMPs to prevent or reduce pollutants that are causing or
18   contributing to exceedances of applicable water quality standards (“Exceedances”);
19              WHEREAS, subsequent to the 2019-2020 storm season, the Facility implemented
20   the following additional BMPs: (a) Increase the frequency of manual sweeping of
21   accumulated solids in selected locations to twice per month during the wet season (the
22   (“Wet Season”)1 plus prior to anticipated rain events; (b) Mechanical sweeping of
23   accumulated solids in selected locations with high-efficiency (regenerative) equipment on
24   a monthly basis during the Wet Season; (c) Cleaning selected sumps prior to anticipated
25   storm events; (d) During initial period of storm events, divert water from selected
26   locations to industrial wastewater treatment unit for processing rather than discharging to
27
28
     1
         The Wet Season is defined as October 1 to May 31.
     Consent Decree                                          3                    Civil Case No.
 Case 2:21-cv-03148-DMG-PLA Document 11 Filed 04/22/21 Page 4 of 26 Page ID #:148




 1   the storm water system; (e) Sweep roof tops in selected locations once per month during
 2   the Wet Season; (f) Install downspout filtration units in selected locations.
 3          WHEREAS, on August 12, 2020, Waterkeeper sent JJCI, the United States
 4   Environmental Protection Agency (“EPA”), EPA Region IX, the State Water Resources
 5   Control Board (“State Board”), and the Los Angeles Regional Water Quality Control
 6   Board (“Regional Board”) a notice of intent to file suit (“Notice Letter”) under Sections
 7   505(a) and (b) of the Clean Water Act, 33 U.S.C. §§ 1365(a) and (b); and the Notice
 8   Letter alleged violations of Section 301(a) of the Clean Water Act, 33 U.S.C. § 1311(a),
 9   and violations of the Storm Water Permit at the Facility;
10                          April 12 2021, Waterkeeper filed a complaint against JJCI
            WHEREAS, on ____________,
11   in the United States District Court, Central District of California (the “District Court”)
12   alleging violations of Section 301(a) of the Clean Water Act, 33 U.S.C. § 1311(a), and
13   violations of the Storm Water Permit at the Facility (“Complaint”) and the Settling
14   Parties stipulated, and requested that the District Court order, that any requirement that
15   JJCI respond to the Complaint or that the Settling Parties undertake any action other than
16   seeking entry of this Consent Decree be stayed pending the District Court’s
17   determination whether to enter this Consent Decree;
18          WHEREAS, Waterkeeper alleges JJCI to be in violation of the substantive and
19   procedural requirements of the Storm Water Permit and the Clean Water Act with respect
20   to the Facility;
21          WHEREAS, JJCI denies all substantive allegations and allegations of violations
22   in the Notice Letter and Complaint relating to the Facility and makes no admissions of
23   any facts, allegations, laws, legal conclusions, liabilities, damages, or claims;
24          WHEREAS, Waterkeeper and JJCI have agreed that it is in the Settling Parties’
25   mutual interest to enter a Consent Decree setting forth terms and conditions appropriate
26   for resolving the allegations set forth in the Complaint with respect to the Facility without
27   further proceedings; and
28          WHEREAS, all actions taken by JJCI pursuant to this Consent Decree shall be

     Consent Decree                          4                                       Civil Case No.
 Case 2:21-cv-03148-DMG-PLA Document 11 Filed 04/22/21 Page 5 of 26 Page ID #:149




 1   made in compliance with all applicable federal and state laws and local rules and
 2   regulations.
 3          NOW THEREFORE, FOR PURPOSES OF THIS CONSENT DECREE
 4   ONLY, IT IS HEREBY STIPULATED BETWEEN THE SETTLING PARTIES
 5   AND ORDERED AND DECREED BY THE COURT AS FOLLOWS:
 6         1.       The Court has jurisdiction over the subject matter of this action pursuant to
 7   Section 505(a) of the Clean Water Act, 33 U.S.C. § 1365(a).
 8         2.       Venue is appropriate in the Central District of California pursuant to Section
 9   505(c)(1) of the Clean Water Act, 33 U.S.C. § 1365(c)(1), because the Facility is located
10   within this District.
11         3.       The Complaint states claims upon which relief may be granted pursuant to
12   Section 505(a)(1) of the Clean Water Act, 33 U.S.C. § 1365(a)(1).
13         4.       Waterkeeper has standing to bring this action.
14         5.       The Court shall retain jurisdiction over this matter for purposes of
15   interpreting, modifying, or enforcing the terms of this Consent Decree until this Consent
16   Decree terminates or expires, or as long thereafter as is necessary for the Court to resolve
17   any timely-filed motion to enforce this Consent Decree.
18   I.     OBJECTIVES
19         6.       It is the express purpose of the Settling Parties entering this Consent Decree
20   to further the objectives set forth in the Clean Water Act and to resolve those issues
21   alleged by Waterkeeper in its Complaint. Considering these objectives and as set forth
22   fully below, JJCI agrees to comply with the provisions of this Consent Decree and to
23   comply with the requirements of the Storm Water Permit and all applicable provisions of
24   the Clean Water Act at the Facility until this Consent Decree terminates or expires.
25   II.     AGENCY REVIEW AND TERM OF CONSENT DECREE
26         7.       Waterkeeper shall submit this Consent Decree to the United States
27   Department of Justice and the EPA (collectively “Federal Agencies”) within three (3)
28   days of the final signature of the Settling Parties for agency review consistent with 40

     Consent Decree                           5                                      Civil Case No.
 Case 2:21-cv-03148-DMG-PLA Document 11 Filed 04/22/21 Page 6 of 26 Page ID #:150




 1   C.F.R. § 135.5. The agency review period expires forty-five (45) days after receipt by
 2   both agencies, as evidenced by written acknowledgement of receipt by the agencies or the
 3   certified return receipts, copies of which are to be provided to JJCI upon request. If the
 4   Federal Agencies object to entry of this Consent Decree, the Settling Parties agree to
 5   meet and confer to attempt to resolve the issue(s) raised by the Federal Agencies within a
 6   reasonable amount of time. Following the Federal Agencies’ review, the Settling Parties
 7   shall submit the Consent Decree to the Court for entry.
 8           8.     The term “Effective Date” as used herein shall mean the day that this
 9   Consent Decree is entered by the Court.
10           9.     This Consent Decree shall terminate on the date which is five (5) years from
11   the Effective Date (“Termination Date”), unless: (a) prior to the Termination Date either
12   Party has invoked the dispute resolution provisions of this Consent Decree and there is an
13   ongoing, unresolved dispute regarding either Party’s compliance with this Consent
14   Decree, in which case the Consent Decree shall terminate upon final resolution of the
15   dispute pursuant to the dispute resolution provisions contained herein; (b) prior to the
16   Termination Date, JJCI receives approval of a “Notice of Termination” (as that term is
17   defined in the Storm Water Permit) for the Facility, in which case the Consent Decree
18   will terminate as to the Facility approved for Notice of Termination five (5) days after
19   notice of the Notice of Termination is provided to Waterkeeper, provided all monetary
20   requirements owed under the Consent Decree accrued up to that date are satisfied.
21   III.        COMMITMENTS OF THE SETTLING PARTIES
22          A.     Storm Water Pollution Control Best Management Practices
23           10.    Current and Additional Best Management Practices. To the extent necessary
24   to prevent Exceedances, JJCI shall implement the BMPs described in the Facility’s
25   SWPPP, which are identified in paragraph 11 of this Consent Decree, and (2) develop
26   and implement additional BMPs to the extent necessary to comply with the provisions of
27   this Consent Decree, the Storm Water Permit and Clean Water Act, including but not
28   limited to those, as applicable, which achieve the Best Available Technology

     Consent Decree                          6                                     Civil Case No.
 Case 2:21-cv-03148-DMG-PLA Document 11 Filed 04/22/21 Page 7 of 26 Page ID #:151




 1   Economically Achievable (“BAT”) and the Best Conventional Treatment Technology
 2   (“BCT”). In addition, the Storm Water Permit Receiving Water Limitations (as defined in
 3   the Storm Water Permit) require that storm water discharges from the Facility not cause
 4   or contribute to an exceedance of applicable water quality standards contained in a
 5   Statewide Water Quality Control Plan or the applicable Regional Board’s Basin Plan.
 6   JJCI shall develop and implement BMPs necessary to comply with the Storm Water
 7   Permit requirement to achieve compliance with BAT/BCT standards, to comply with the
 8   applicable water quality standards, and to prevent or limit specified analytes in storm
 9   water discharges from the Facility to the extent necessary to comply with this Consent
10   Decree and the Storm Water Permit.
11         11.    Structural and Non-Structural BMPs for the Facilities: To the extent
12   necessary to comply the standards set forth in Table 1 of this Consent Decree, JJCI shall
13   implement the BMPs included in the Facility’s current SWPPP, including the following
14   BMPs added subsequent to the 2019-2020 storm season: (a) Increased frequency of
15   manual sweeping of accumulated solids in selected locations to twice per month during
16   the Wet Season plus prior to anticipated rain events; (b) Mechanical sweeping of
17   accumulated solids in selected locations with high-efficiency (regenerative) equipment
18   on a monthly basis during the Wet Season; (c) Cleaning selected sumps prior to
19   anticipated storm events; (d) During the initial period of storm events, diverting water
20   from selected locations, as documented in the SWPPP, to the industrial wastewater
21   treatment unit for processing rather than discharging to the storm water system; (e)
22   Sweeping roof tops in selected locations once per month during the Wet Season; (f)
23   Installing downspout filtration units in selected locations.
24        B.     Discharge Locations and Storm Water Sampling
25         12.    Discharge Locations. The current and future storm water sample locations
26   for the Facility are identified in Exhibit A, the Facility site map. Should JJCI revise the
27   future storm water sample locations depicted on Exhibit A, JJCI will provide
28   Waterkeeper with notice of the updated Exhibit A within five (5) days of uploading the

     Consent Decree                          7                                     Civil Case No.
 Case 2:21-cv-03148-DMG-PLA Document 11 Filed 04/22/21 Page 8 of 26 Page ID #:152




 1   revised sample locations to the California Water Resources Control Board’s Stormwater
 2   Multiple Application and Report Tracking System (“SMARTS”).
 3        13.     Sampling. The following storm water monitoring procedures shall be
 4   implemented at the Facility:
 5                13.1. Frequency. Until this Consent Decree expires or terminates, JJCI
 6                        shall collect samples from all discharge locations at the Facility from
 7                        a minimum of four (4) “qualifying storm events” that occur in a
 8                        reporting year such that JJCI collects two (2) samples during the first
 9                        half of the reporting year and two (2) samples during the second half
10                        of the reporting year, provided that a sufficient number of such
11                        qualifying storm events occur during any reporting year or half of a
12                        reporting year.
13                13.2.   A “qualifying storm event” or “QSE” is a storm event that produces
14                        a discharge from at least one drainage area and is preceded by forty-
15                        eight (48) hours with no discharge from any drainage area [and
16                        occurs during normal business hours and does not cause or occur
17                        during unsafe conditions for sample collection].
18                13.3.   Contained or Stored Storm Water. To the extent storm water is
19                        stored or contained in a tank or a tote and subsequently discharged as
20                        storm water (as opposed to being discharged to a publicly owned
21                        treatment works otherwise in a manner which does not constitute a
22                        storm water discharge), JJCI shall sample the stored or contained
23                        water at the Facility before it is discharged from the Facility even if
24                        not during operating hours.
25                13.4. Parameters. To the extent required by the Storm Water Permit, JJCI
26                        shall analyze each storm water sample collected from a Sample
27                        Location for the analytes set forth in the Table 1 Numeric Action
28                        Levels.

     Consent Decree                          8                                      Civil Case No.
 Case 2:21-cv-03148-DMG-PLA Document 11 Filed 04/22/21 Page 9 of 26 Page ID #:153




 1                13.5. Laboratory. A laboratory accredited by the State of California shall
 2                       analyze all samples collected pursuant to this Consent Decree.
 3                13.6. Detection Limits. The laboratory shall use analytical methods
 4                       adequate to detect the individual analytes at or below Table 1
 5                       Numeric Action Levels.
 6                13.7. Hold Time. All samples collected from the Facility shall be delivered
 7                       to the laboratory as necessary to ensure that sample “hold time” is not
 8                       exceeded for each analyte sampled. For field measurements, such as
 9                       pH, if the Facility is at or above a Level 1 Exceedance Response
10                       Action for that particular analyte pursuant to the Storm Water Permit,
11                       JJCI shall use portable instruments, and not pH paper, which shall be
12                       calibrated and used according to manufacturers’ instructions and
13                       approved industry methodology, i.e., 40 C.F.R., Part 136.
14                13.8. Results. JJCI shall request that sample analysis results be reported to
15                       JJCI within twenty (20) days of laboratory receipt of the sample if
16                       that timing will not cause JJCI to incur “rush” charges, or, if that
17                       timing would cause JJCI to incur “rush” charges, the shortest amount
18                       of time longer than twenty (20) days that will not result in JJCI
19                       incurring “rush” charges.
20                13.9. Reporting. JJCI shall provide Waterkeeper with the complete
21                       laboratory results, including a copy of the Quality Assurance/Quality
22                       Control and the laboratory report for all samples described and taken
23                       in accordance with the samples identified in paragraphs 13.1 and 13.2
24                       collected at the Facility, within thirty (30) days of receiving the
25                       results.
26         C.     Analyte Levels in Discharges
27         14.    Action Levels. JJCI shall review the storm water sample results to confirm
28   that those results do not exceed the numeric action level(s) (“NAL(s)”) for the respective

     Consent Decree                         9                                       Civil Case No.
 Case 2:21-cv-03148-DMG-PLA Document 11 Filed 04/22/21 Page 10 of 26 Page ID #:154




 1   analytes set forth in Table 1 of this Consent Decree in any reporting year. If the average
 2   of all storm water sample results for a single analyte in any reporting year exceed the
 3   Annual NAL(s), or exceed an Instantaneous Maximum NAL twice, JJCI shall follow the
 4   Action Plan requirements detailed in paragraph 15.1 below with respect to such
 5   analyte(s).
 6                                                 Table 1. Numeric Action Levels
 7                                                                                 Instantaneous            Instantaneous
                               Test               Reporting         Annual
 8       Analyte                                                                   Maximum                  Maximum
                               Method             Units             NAL
 9                                                                                 NAL                      TNAL1

10       TSS (Total                                                                                         --
11                             SM 2540-
         Suspended                                mg/L              100            400
12                             D
         Solids)
13
         Oil and               EPA                                                                          --
14                                                mg/L              15             25
         Grease                1664A
15
                               pH Test                                             Less than 6.0, greater   --
16       pH                                       S.U.              NA
                               Kit                                                 than 9.0
17
18       Total Zinc            EPA 200.8          mg/L              0.26           NA                       0.89887

19       Nitrate +                                                                                          --
                               ICSM
20       Nitrite                                  mg/L as N         0.68           NA
                               4100
21       Nitrogen
22   Notes:

23   1   TNAL is applicable if zinc is detected in stormwater samples collected from the Site.

24   mg/L = Milligrams per liter

25   NA = Not applicable

26   S.U. = Standard Unit

27
28

     Consent Decree                                                 10                                              Civil Case No.
 Case 2:21-cv-03148-DMG-PLA Document 11 Filed 04/22/21 Page 11 of 26 Page ID #:155




 1         15.    Action Plan for Table 1 Exceedances. Until this Consent Decree expires
 2   or terminates, in any reporting year during which an Action Plan is required under
 3   paragraph 14, JJCI shall prepare an Action Plan as described in paragraph 15.1 and
 4   provide same to Waterkeeper by July 15 of the following reporting year. In any year
 5   that an Action Plan is submitted, JJCI shall make a single Action Plan payment as
 6   described in paragraph 15.3.
 7                15.1. Action Plan Requirements. Each Action Plan submitted shall include
 8                       at a minimum: (1) the identification of the contaminant(s) discharged
 9                       in excess of the numeric limit(s); (2) an assessment of the source of
10                       each contaminant exceedance; (3) the identification of additional
11                       BMPs that shall be implemented to achieve compliance with the
12                       numeric limit(s); and (4) time schedules for implementation of the
13                       proposed BMPs. The time schedule(s) for implementation shall
14                       ensure that all BMPs are implemented as soon as reasonably feasible,
15                       but in no case later than November 1 of the upcoming reporting year.
16                       Defendant shall notify Waterkeeper in writing when an Action Plan
17                       has been implemented.
18                15.2. Action Plan Review. Waterkeeper shall have fourteen (14) days upon
19                       receipt of the Action Plan to provide comments. Within fourteen (14)
20                       days of receiving Waterkeeper’s proposed revisions to an Action
21                       Plan, Defendant shall consider each of Waterkeeper’s recommended
22                       revisions and accept them or justify in writing why any comment is
23                       not incorporated. Action Plan(s) developed and implemented
24                       pursuant to this Consent Decree are an obligation of this Consent
25                       Decree. Any disputes as to the adequacy of an Action Plan shall be
26                       resolved pursuant to the dispute resolution provisions of this Consent
27                       Decree, set out in Section IV below.
28                15.3. Action Plan Payments. Defendant shall pay a single Three Thousand

     Consent Decree                         11                                    Civil Case No.
 Case 2:21-cv-03148-DMG-PLA Document 11 Filed 04/22/21 Page 12 of 26 Page ID #:156




 1                       Dollars ($3,000) payment each year an Action Plan is submitted to
 2                       Waterkeeper. Payments pursuant to this paragraph shall be made to
 3                       “Los Angeles Waterkeeper” addressed to: Los Angeles Waterkeeper,
 4                       120 Broadway, Suite 105, Santa Monica, CA 90401. Failure to
 5                       submit a payment as required under this paragraph will constitute a
 6                       breach of the Consent Decree.
 7         16.    If Waterkeeper provides comments on an Action Plan and JJCI concurs with
 8   Waterkeeper’s comments, JJCI shall revise its SWPPP and/or Monitoring
 9   Implementation Plan (“MIP”), as applicable, within thirty (30) days to the extent
10   necessary to reflect corresponding changes and/or additional BMPs implemented by JJCI
11   as set forth in the Action Plan. JJCI shall notify Waterkeeper in writing within ten (10)
12   days when the BMPs required in any Action Plan have been implemented, and the
13   SWPPP and/or MIP have been revised.
14        D.     Visual Observations
15         17.    All visual observations shall be conducted in accordance with the terms of
16   the Storm Water Permit and this Consent Decree, and shall include at least the following:
17                17.1. Storm Water Discharge Observations. Until this Consent Decree
18                       expires or terminates, JCCI shall conduct visual observations at each
19                       storm water discharge location identified in Exhibit A during each
20                       Qualifying Storm Event.
21                17.2. Non-Storm Water Discharge Observations. Until this Consent Decree
22                       expires or terminates, JJCI shall conduct monthly non-storm water
23                       visual observations at each discharge point.
24         18.    JJCI shall maintain logs of the visual observations required by the Storm
25   Water Permit, and until this Consent Decree expires or terminates, such logs shall be
26   available for review in conformance with the Storm Water Permit and shall make these
27   records available for Waterkeeper’s review via email within five (5) business days of the
28   request.

     Consent Decree                         12                                     Civil Case No.
 Case 2:21-cv-03148-DMG-PLA Document 11 Filed 04/22/21 Page 13 of 26 Page ID #:157




 1            19.    JJCI shall be entitled to provide redacted copies of logs and other documents
 2   based on confidentiality, proprietary information, employee privacy, and other
 3   considerations.
 4        E.        Employee Training
 5            20.    Following conclusion of the 2019-2020 Wet Season, JJCI conducted
 6   additional employee training to familiarize employees at the Facility with the
 7   requirements of the Storm Water Permit and the Facility’s SWPPP. The training program
 8   included use of written training materials needed for effective implementation of the
 9   training program.
10            21.    JJCI shall ensure that there are enough employees assigned to implement the
11   BMPs and conduct other compliance activities required by the Storm Water Permit and
12   this Consent Decree, and that these employees are properly trained to perform the
13   required activities.
14            22.    Training shall be provided on an annual basis, or as otherwise required to
15   ensure compliance with the terms of this Consent Decree, by a private consultant or a
16   representative of JJCI who is a Qualified Industrial Storm Water Practitioner (“QISP”)
17   familiar with the requirements of this Consent Decree and the Storm Water Permit. The
18   training shall be repeated as necessary to ensure that employees are familiar with the
19   requirements of this Consent Decree, the Storm Water Permit, and the SWPPP and/or
20   MIP, as appropriate to the employee’s job responsibilities. Any new employee who is
21   responsible for implementation of any portion of the SWPPP, the MIP, or compliance
22   with other terms of the Storm Water Permit or Consent Decree shall receive training
23   within ten (10) business days after being hired, or before being responsible for
24   compliance with the terms of the Storm Water Permit or Consent Decree, whichever is
25   later.
26            23.    JJCI shall maintain training records to document compliance with Section
27   II.E of this Consent Decree and shall make these records available for Waterkeeper’s
28   review via email within ten (10) days of a request. Waterkeeper shall not make such a

     Consent Decree                            13                                   Civil Case No.
 Case 2:21-cv-03148-DMG-PLA Document 11 Filed 04/22/21 Page 14 of 26 Page ID #:158




 1   request more than annually, and such request shall not require JJCI to disclose to
 2   Waterkeeper any confidential, private, or proprietary information. The Training Program
 3   shall be specified in the SWPPP and JJCI shall modify the SWPPP as necessary to reflect
 4   the training program required by this Consent Decree.
 5       F.      Storm Water Pollution Prevention Plan and Monitoring Implementation
 6               Plan
 7         24.    Within forty-five (45) days of the Effective Date, JJCI shall amend the
 8   Facility’s SWPPP and/or MIP to incorporate the relevant BMP requirements identified in
 9   paragraph 11 of this Consent Decree to the extent such requirements are not already
10   reflected in the Facility’s SWPPP. JJCI agrees to submit any such updated SWPPP and/or
11   MIP to Waterkeeper upon completion for review and comment, provided that JJCI may
12   upload any such SWPPP to SMARTS before or after submission to Waterkeeper:
13                24.1. Review of SWPPP and/or MIP: Waterkeeper shall have thirty (30)
14                       days from receipt of the amended SWPPP and/or MIP, if any,
15                       referenced in paragraph 24 to propose any changes. Within thirty (30)
16                       days of receiving Waterkeeper’s comments and proposed changes to
17                       the SWPPP, JJCI shall consider each of the comments and proposed
18                       changes and either accept them or explain in writing why a proposed
19                       change is not incorporated. If any changes from Waterkeeper’s
20                       comments are accepted, then JJCI shall amend the SWPPP for
21                       uploading or re-uploading to SMARTS.
22                24.2. JJCI shall revise the SWPPP and/or MIP if there are any material
23                       changes in the Facility’s operations, including but not limited to
24                       changes in storm water discharge points or BMPs, within thirty (30)
25                       days of the changes, which will be subject to Waterkeeper’s review
26                       and comment as provided in paragraph 24.1 above, provided that
27                       JJCI may upload any such SWPPP to SMARTS before or after
28                       submission to Waterkeeper;

     Consent Decree                         14                                    Civil Case No.
 Case 2:21-cv-03148-DMG-PLA Document 11 Filed 04/22/21 Page 15 of 26 Page ID #:159




 1                24.3. The Parties agree to work in good faith to resolve any disputes with
 2                        respect to the SWPPP and/or MIP, and any remaining disputes will
 3                        be resolved through timely initiation of the dispute resolution
 4                        procedures in Section IV below.
 5        G.     Compliance Monitoring and Reporting
 6         25.    Every year until this Consent Decree expires or terminates, Waterkeeper
 7   may conduct one annual site inspection (“Site Inspection”), subject to reasonable
 8   conditions specified by JJCI, for the purpose of ensuring compliance with this Consent
 9   Decree and the Storm Water Permit. Conditions previously agreed to by the Settling
10   Parties in connection with any visit by Waterkeeper to the Facility shall be presumed
11   reasonable with respect to any Site Inspection, as will a requirement that Waterkeeper
12   and Waterkeeper’s agents execute an access agreement containing conditions including,
13   but not limited to, insurance naming JJCI as an additional insured beneficiary,
14   indemnification of JJCI, restriction of access to exterior locations at the Facility,
15   restrictions based on safety and health considerations, and confidentiality of proprietary,
16   confidential, private, and non-public information. Any Site Inspection shall occur during
17   normal business hours, and Waterkeeper shall provide JJCI with as much notice as
18   possible—but at least seventy-two (72) hours’ notice prior to a Site Inspection in
19   anticipation of wet weather, and two (2) weeks’ notice during dry weather. For any Site
20   Inspection requested to occur in wet weather, Waterkeeper shall be entitled to postpone
21   and reschedule for a later date during normal business hours in the event the forecast
22   changes and anticipated precipitation appears unlikely, and thus frustrates the purpose of
23   visiting the Facility in wet weather. Notice shall be provided by telephone and electronic
24   mail to the individual(s) designated below at paragraph 52. During the Wet Weather
25   inspection, Waterkeeper may request that JJCI collect a sample of discharged storm water
26   from the Facility’s designated industrial discharge point(s) referenced in its SWPPP, and
27   should a sample be taken JJCI shall provide Waterkeeper with a copy of the results of
28   analytical testing of such sample(s) for the analytes set forth in Table 1 of this Consent

     Consent Decree                           15                                     Civil Case No.
 Case 2:21-cv-03148-DMG-PLA Document 11 Filed 04/22/21 Page 16 of 26 Page ID #:160




 1   Decree. Waterkeeper’s representative(s) may observe such sample(s) being collected by
 2   JJCI’s representative. Waterkeeper shall be permitted to take photographs during any Site
 3   Inspection, subject to reasonable conditions specified by JJCI. Conditions previously
 4   agreed to by the Settling Parties in connection with photography by Waterkeeper at the
 5   Facility shall be presumed reasonable with respect to photography by Waterkeeper at the
 6   Facility.
 7         26.    During a Site Inspection, Waterkeeper and/or its representatives shall be
 8   allowed access to the Facility’s SWPPP, MIP, and all other non-privileged monitoring
 9   records, reports, and sampling data pertaining to storm water in accordance with the
10   procedures identified in this Consent Decree, subject to reasonable conditions specified
11   by JJCI.
12         27.    Reporting and Documents. Starting on the Effective Date and until this
13   Consent Decree expires or terminates, JJCI shall, within ten (10) business days, notify
14   Waterkeeper of all material, non-administrative documents related to storm water quality
15   at the Facility to the extent such documents are submitted to the Regional Board, the
16   State Board, and/or any State or local agency or municipality, including data and reports
17   uploaded to SMARTS. Any Facility-specific correspondence related to the Facility’s
18   compliance with the Storm Water Permit or storm water quality received by JJCI from
19   any regulatory agency, State or local agency, county or municipality shall be provided to
20   Waterkeeper within ten (10) business days of receipt by JJCI.
21         28.    Compliance Monitoring. JJCI shall pay a total of Four Thousand Dollars
22   ($4,000), in the first year of the term of this Consent Decree, and Three Thousand Dollars
23   ($3,000) annually each year until this Consent Decree expires or is terminated, to
24   compensate Waterkeeper for costs and fees to be incurred for monitoring the Facility’s
25   compliance with this Consent Decree. The initial payment shall be made within thirty
26   (30) days of the Effective Date, and any subsequent payments shall be made within thirty
27   (30) days of the anniversary of the Effective Date. Payments by JJCI to Waterkeeper
28   made pursuant to this paragraph shall be payable to “Los Angeles Waterkeeper” via U.S.

     Consent Decree                         16                                   Civil Case No.
 Case 2:21-cv-03148-DMG-PLA Document 11 Filed 04/22/21 Page 17 of 26 Page ID #:161




 1   Mail or commonly accepted carrier to 120 Broadway, Santa Monica, CA 90401.
 2         H.     Environmental Mitigation, Litigation Fees and Costs
 3          29.    Environmental Project. To respond to the alleged environmental harms
 4   resulting from allegations in the Complaint, JJCI agrees to make a total payment of
 5   Thirty Thousand Dollars ($30,000.00) to the Rose Foundation payable to the “Rose
 6   Foundation for Communities and the Environment” and sent via overnight mail to Rose
 7   Foundation, 201 4th St APT 102, Oakland, CA 94607. JJCI shall provide Waterkeeper
 8   with documentation of such payment.
 9          30.    Reimbursement of Waterkeeper’s Fees and Costs. JJCI shall pay a total of
10   Sixty Thousand Dollars ($60,000.00) to Los Angeles Waterkeeper to reimburse
11   Waterkeeper for its investigation fees and costs, expert/consultant fees and costs, and
12   reasonable attorneys’ fees incurred because of investigating and preparing the lawsuit and
13   negotiating this Consent Decree. Payments shall be made within thirty (30) days of the
14   Effective Date and payable to: “Aqua Terra Aeris Law Group LLP” via U.S. Mail or
15   commonly accepted carrier to Attn: Anthony M. Barnes, 4030 Martin Luther King Jr.
16   Way, Oakland, CA 94609.
17   IV.    DISPUTE RESOLUTION
18          31.    This Court shall retain jurisdiction over this matter until this Consent
19   Decree expires or terminates for the purposes of enforcing its terms and conditions,
20   and adjudicating all disputes among the Settling Parties that may arise under the
21   provisions of this Consent Decree. The Court shall have the power to enforce this
22   Consent Decree with all available legal and equitable remedies, including contempt.
23          32.    Meet and Confer. Either Settling Party may invoke the dispute resolution
24   procedures of this Section IV by notifying the other Settling Party in writing of the
25   matter(s) in dispute and of the disputing party’s proposal for resolution. The Settling
26   Parties shall then meet and confer in good faith (either telephonically or in person) within
27   ten (10) days of the date of the notice in an attempt to fully resolve the dispute no later
28   than thirty (30) days from the date of the notice.

     Consent Decree                           17                                    Civil Case No.
 Case 2:21-cv-03148-DMG-PLA Document 11 Filed 04/22/21 Page 18 of 26 Page ID #:162




 1         33.    Settlement Conference. If the Settling Parties cannot resolve the dispute
 2   within thirty (30) days of the meet and confer described in paragraph 32, the Parties agree
 3   that the dispute may be submitted for formal resolution by filing a motion before the
 4   United States District Court for the Central District of California. The Settling Parties
 5   agree to request an expedited hearing schedule on the motion.
 6         34.    In resolving any dispute arising from this Consent Decree before the Court,
 7   the Settling Parties shall be entitled to seek fees and costs incurred pursuant to the
 8   provisions set forth in Section 505(d) of the Clean Water Act, 33 U.S.C. § 1365(d), and
 9   applicable case law interpreting such provisions.
10   V.    MUTUAL RELEASE OF LIABILITY AND COVENANT NOT TO SUE
11        35.     Waterkeeper’s Waiver and Release of JJCI. In consideration of the above,
12   upon the Effective Date of this Consent Decree, Waterkeeper, on Waterkeeper’s own
13   behalf and on behalf of Waterkeeper’s past, present, and future officers, directors,
14   administrators, trustees, partners, agents, members, affiliated entities, predecessors,
15   successors, assigns, managers, employees, partners, joint-ventures, attorneys, and other
16   representatives fully and completely, absolutely, expressly and irrevocably, generally
17   release and discharge JJCI, and JJCI’s past, present, and future shareholders, owners,
18   executives, officers, directors, managers, employees, members, licensees,
19   administrators, insurers, trustees, direct or indirect parent business entities,
20   subsidiaries, divisions, affiliated business entities, predecessors, successors or assigns,
21   agents, partners, joint-venturers, attorneys, and other representatives, and each of them,
22   whether individually or as part of a group, and all persons or entities acting by,
23   through, or in concert with them or any of them, from, and waives, any and causes and
24   manners of action or action, claim or claims, predicate acts, damages, losses, penalties,
25   demands, liabilities, obligations, costs, or expenses whatsoever, fixed or contingent,
26   direct or indirect, whether known or unknown, suspected or unsuspected, manifested or
27   unmanifested, filed or unfiled, asserted or unasserted, existing or contingent,
28   foreseeable or unforeseeable, ripe or unripe, regardless of basis or theory, relating to

     Consent Decree                           18                                        Civil Case No.
 Case 2:21-cv-03148-DMG-PLA Document 11 Filed 04/22/21 Page 19 of 26 Page ID #:163




 1   any conduct, action, omission, or inaction, or otherwise, that were or could have been
 2   raised based on the facts alleged in the 60-Day Notice and/or the Complaint up to and
 3   including the Termination Date (or other expiration or termination) of this Consent
 4   Decree. THIS IS A GENERAL RELEASE OF THE ENTITIES AND
 5   INDIVIDUALS RELEASED HEREIN.
 6        36.     Waterkeeper acknowledges that Waterkeeper may hereafter discover facts
 7   different from, or in addition to, those which Waterkeeper now claims or believes to be
 8   true with respect to the claims released herein, and that this Consent Decree shall be
 9   and remain effective in all respects, the discovery of such different or additional facts
10   with respect to the claims released herein notwithstanding. In furtherance of the
11   general release provided by Waterkeeper in this Consent Decree, Waterkeeper
12   acknowledges that Waterkeeper knowingly and voluntarily waives any and all rights
13   Waterkeeper may have under Section 1542 of the California Civil Code or any similar
14   provision any other law, whether federal law or the law of any state or common law, to
15   the full extent that Waterkeeper may lawfully waive all such rights and benefits
16   pertaining to the subject matter hereof, and that the consequences of such waiver have
17   been explained to Waterkeeper by Waterkeeper’s attorneys and/or advisors.
18   Waterkeeper acknowledges that Waterkeeper is familiar with the concepts contained
19   in, and the provisions of, Section 1542 of the California Civil Code, which provides:
20
21   A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS THAT THE
22   CREDITOR OR RELEASING PARTY DOES NOT KNOW OR SUSPECT TO
23   EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE
24   RELEASE AND THAT, IF KNOWN BY HIM OR HER, WOULD HAVE
25   MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH THE DEBTOR
26   OR RELEASED PARTY.
27
     The provisions of Section 1542 notwithstanding, and for the purpose of
28
     implementing a full and complete general waiver/release in accordance with the
     Consent Decree                          19                                     Civil Case No.
 Case 2:21-cv-03148-DMG-PLA Document 11 Filed 04/22/21 Page 20 of 26 Page ID #:164




 1   terms set forth in this Consent Decree, Waterkeeper expressly acknowledges that the
 2   general release and waiver in this Consent Decree are intended to include in their
 3   scope, but not be limited to, all claims which Waterkeeper does not know or suspect
 4   to exist in Waterkeeper’s favor as of the Termination Date, and that this release
 5   contemplates the extinguishment of any such claim or claims arising out of or
 6   relating to any conduct, practice or action prior to the Termination Date.
 7   Waterkeeper expressly waives any right to assert hereafter any claims that
 8   Waterkeeper may assert were excluded from the 60-Day Notice, the Complaint, or
 9   this Consent Decree through ignorance, oversight, error or otherwise.
10        37.     JJCI’s Waiver and Release of Waterkeeper. In consideration of the above,
11   upon the Effective Date of this Consent Decree, and excluding written agreements
12   executed and delivered by the Settling Parties as of the Effective Date and claims
13   arising therefrom, JJCI, on JJCI’s own behalf and on behalf of JJCI’s officers,
14   directors, employees, parent business entities, subsidiaries, affiliated business entities
15   and each of their successors or assigns, release Waterkeeper and Waterkeeper’s
16   officers and directors, from, and waives all claims related to the 60-Day Notice and/or
17   the Complaint up to and including the Termination Date of this Consent Decree;
18   provided that such release and waivers shall not apply to any claims, if any, arising
19   from the Settling Parties’ “Camera Pass, Access, and Confidentiality Agreement”
20   dated as of November 4, 2020.
21        38.     Nothing in this Consent Decree limits or otherwise affects Waterkeeper’s
22   rights to address or take any position that it deems necessary or appropriate in an
23   informal or formal proceeding before the State Water Board, Regional Water Board,
24   EPA, or any other judicial or administrative body on any matter relating to JJCI’s
25   compliance at the Facility with the Storm Water Permit or the Clean Water Act
26   occurring or arising after the Effective Date, provided Waterkeeper first notifies JJCI
27   of Waterkeeper’s position. Waterkeeper is only obligated to notify JJCI under this
28   paragraph until this Consent Decree expires or terminates.

     Consent Decree                          20                                      Civil Case No.
 Case 2:21-cv-03148-DMG-PLA Document 11 Filed 04/22/21 Page 21 of 26 Page ID #:165




 1   VI.     MISCELLANEOUS PROVISIONS
 2         39.    No Admission of Liability. The Settling Parties enter into this Consent
 3   Decree for the purpose of avoiding prolonged and costly litigation. Neither this
 4   Consent Decree nor any payment pursuant to the Consent Decree shall constitute or be
 5   construed as (a) a finding, adjudication, admission, or acknowledgement of any fact,
 6   allegation, law, conclusion, liability or damage claim, or (b) an admission of violation
 7   of any law, statute, rule, permit, regulation, or any other requirement. JJCI maintains
 8   and reserves all defenses JJCI may have to any alleged violations at any time. Nothing
 9   herein shall constitute a waiver or compromise of any defense or right of JJCI.
10         40.    Counterparts. This Consent Decree may be executed in any number of
11   counterparts, all of which together shall constitute one original document. Telecopy,
12   electronic, and/or facsimile signatures, if duly authorized and delivered, shall be
13   deemed to be originally executed counterparts of this Consent Decree.
14         41.    Authority. The undersigned representatives for Waterkeeper and JJCI
15   each certify that s/he is fully authorized by the party whom s/he represents to enter into
16   this Consent Decree. A Settling Party’s duly authorized and delivered signature to this
17   Consent Decree transmitted by facsimile or electronic mail shall be deemed binding.
18         42.    Construction. The language in all parts of this Consent Decree shall be
19   construed according to its plain and ordinary meaning, except as to those terms defined
20   in the Storm Water Permit, the Clean Water Act, or specifically herein. The captions
21   and paragraph headings used in this Consent Decree are for reference only and shall
22   not affect the construction of this Consent Decree.
23         43.    Full Settlement. This Consent Decree constitutes a full and final
24   settlement of this matter.
25         44.    Integration Clause. This is an integrated Consent Decree. This Consent
26   Decree is intended to be a full and complete statement of the terms of the agreement
27   between the Settling Parties and expressly supersedes any and all prior oral or written
28   agreements, covenants, representations, and warranties (express or implied) concerning

     Consent Decree                          21                                    Civil Case No.
 Case 2:21-cv-03148-DMG-PLA Document 11 Filed 04/22/21 Page 22 of 26 Page ID #:166




 1   the subject matter of this Consent Decree with the exception of the Settling Parties’
 2   tolling agreement(s) and any extensions of such tolling agreement(s) and the Settling
 3   Parties’ “Camera Pass, Access, and Confidentiality Agreement” dated as of November
 4   4, 2020.
 5        45.     Severability. In the event that any provision, term, paragraph, section, or
 6   sentence of this Consent Decree is determined by a court to be unenforceable, void,
 7   invalid, or illegal as applied to any person, entity, or circumstance, that determination
 8   shall not adversely affect (a) an application to any other person, entity, or
 9   circumstance, (b) any other provision, term, paragraph, section, or sentence of this
10   Consent Decree, or (c) the Consent Decree as a whole; provided that if such provision,
11   term, paragraph, section, or sentence which is determined to be unenforceable, void,
12   invalid, or illegal is material, a Settling Party which received a benefit or protection
13   from such provision, term, paragraph, section, or sentence shall be entitled to seek
14   other remedies, including without limitation modification or termination of the Consent
15   Decree.
16        46.     Choice of Law. The laws of the United States of America shall govern
17   this Consent Decree.
18        47.     Diligence. JJCI shall diligently file and pursue all required permit
19   applications, if any, for structural BMPs, if any, and shall diligently attempt to procure
20   contractors, labor, and materials needed to complete all BMPs by the required
21   deadlines.
22        48.     Negotiated Settlement. The Settling Parties have negotiated this Consent
23   Decree, and agree that it shall not be construed against the party preparing it, but shall
24   be construed as if the Settling Parties jointly prepared this Consent Decree, and any
25   uncertainty and ambiguity shall not be interpreted against any one party.
26        49.     Modification of the Consent Decree. Except as otherwise provided in this
27   Consent Decree, this Consent Decree, and any provisions herein, may not be changed,
28   waived, discharged, or terminated unless by (a) a court order; (b) a written instrument,

     Consent Decree                          22                                      Civil Case No.
 Case 2:21-cv-03148-DMG-PLA Document 11 Filed 04/22/21 Page 23 of 26 Page ID #:167




 1   signed by the Settling Parties and approved by the Court; (c) operation of law; or (d)
 2   pursuant to the terms of this Consent Decree. Any request to modify any provision of
 3   the Consent Decree, including but not limited to any deadline(s) set forth herein, must
 4   be made in writing at least fourteen (14) days before the existing deadline(s) applicable
 5   to the provision(s) proposed to be modified or as soon as reasonably feasible thereafter.
 6        50.     No Assignment; No Third-Party Beneficiaries. No Settling Party shall,
 7   without the express, written consent of the other Settling Party, assign any rights or
 8   interests in the Consent Decree. Except as otherwise expressly provided in this Consent
 9   Decree, all of the rights, duties and obligations contained in this Consent Decree shall
10   inure to the benefit of and be binding upon the Settling Parties and their legal corporate
11   successors only, and to no other person or entity. There are no third-party beneficiaries
12   to this Consent Decree, and only Waterkeeper and JJCI have standing to enforce the
13   terms and provisions of this Consent Decree.
14        51.     Force Majeure. Neither of the Settling Parties shall be considered to be in
15   default in the performance of any of their respective obligations, or have any liability,
16   under this Consent Decree when performance is prevented or delayed due to a “Force
17   Majeure” event. A Force Majeure event is any circumstance beyond a Settling Party’s
18   reasonable control, including without limitation, any act of God, war, fire, earthquake,
19   flood, hurricane, windstorm, or natural catastrophe; explosions, vehicle collisions or
20   crashes, criminal acts; civil disturbance, vandalism, accident, sabotage, or terrorism;
21   epidemic or pandemic; governmental order or decree; restraint by court order or public
22   authority or agency; or action or non-action by, or inability to obtain the necessary
23   authorizations or approvals from, any governmental entity. A Force Majeure event
24   shall not include normal inclement weather, economic hardship, inability to pay, or
25   employee negligence. Any Settling Party seeking to rely upon this paragraph to excuse
26   or postpone performance shall have the burden of establishing by a preponderance of
27   the evidence that it could not reasonably have been expected to avoid the Force
28   Majeure event and which by exercise of due diligence has been unable to overcome the

     Consent Decree                          23                                    Civil Case No.
 Case 2:21-cv-03148-DMG-PLA Document 11 Filed 04/22/21 Page 24 of 26 Page ID #:168




 1   failure of performance. The Settling Parties shall exercise due diligence to resolve and
 2   remove any Force Majeure event.
 3         52.    Correspondence. All notices required herein or any other correspondence
 4   pertaining to this Consent Decree shall be, the extent feasible, sent via electronic mail
 5   transmission with a completed confirmation request to the e-mail address listed below,
 6   or if electronic mail is not feasible, then by certified U.S. mail with return receipt, by
 7   carrier, or by hand delivery (in combination with confirmed electronic mail
 8   communication that a physical copy of the notice or other correspondence is being
 9   transmitted) to the following addresses:
10      If to Waterkeeper:                           If to JJCI:
        Anthony M. Barnes                            David B. Sadwick
11      Aqua Terra Aeris Law Group LLP               Tatro Tekosky Sadwick LLP
12      4030 Martin Luther King Jr.                  333 S. Grand Avenue, 42 Floor
        Oakland, CA 94609                            Los Angeles, CA 90071
13      amb@atalawgroup.com                          dsadwick@ttsmlaw.com
14
       With copies to:                               With copies to:
15
       Kelly Clark, Staff Attorney                   Cristina Stummer
16     Los Angeles Waterkeeper                       Senior Counsel, Environmental,
       120 Broadway, Suite 105                           Health, Safety & Sustainability
17
       Santa Monica, CA 90401                        One Johnson & Johnson Plaza
18     kelly@lawaterkeeper.org                       New Brunswick, New Jersey 08933
19
20   Notifications of communications shall be deemed submitted one day following
21   confirmation of delivery or acknowledgement of receipt via email by the recipient. Any
22   change of address or addresses shall be communicated in the manner described above for
23   giving notices.
24         53.    If for any reason the DOJ or the District Court should decline to approve this
25   Consent Decree in the form presented, the Settling Parties shall use their best efforts to

26   work together to modify the Consent Decree within thirty (30) days so that it is
     acceptable to the DOJ or the District Court, provided that such modification would not
27
     result in one or more substantive provisions of this Consent Decree being reasonably
28

     Consent Decree                           24                                     Civil Case No.
Case 2:21-cv-03148-DMG-PLA Document 11 Filed 04/22/21 Page 25 of 26 Page ID #:169
Case 2:21-cv-03148-DMG-PLA Document 11 Filed 04/22/21 Page 26 of 26 Page ID #:170




               February 4, 2021




              February 5, 2021




          April 22, 2021
                                                DOLLY M. GEE
                                                UNITED STATES DISTRICT JUDGE




                                                            2:21-cv-03148-DMG-PLA
